Citation Nr: 1133657	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the January 2007 rating decision included the denial of a claim for special monthly compensation based on aid and attendance.  A statement of the case (SOC) was provided on that issue in November 2007, following receipt of a timely notice of disagreement.  However, in his November 2007 substantive appeal, the Veteran clearly indicated that he wished to limit his appeal to his claim for a higher rating for diabetes mellitus.  His argument was narrowly confined to the question of whether the criteria to support a higher rating for diabetes mellitus had been met.  An August 2011 Informal Hearing Presentation is also limited to the increased rating issue.  Therefore, despite being issued a supplemental SOC that listed the aid and attendance issue in January 2008, the Board finds that the aid and attendance issue is not on appeal.

The issues of entitlement to service connection for coronary artery disease and an acquired psychiatric disorder, to include depression, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

The Board finds that further development is necessary with respect to the Veteran's claim for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.   Notably, in an August 2011 statement, the Veteran, through his representative, indicated that the claims file only included VA treatment records up to August 2007.  He maintained that considerable time had passed, and that he felt that more recent records would better show the current nature and severity of his diabetes mellitus.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Next, the Board notes that the Veteran's last VA examination for his diabetes mellitus was in September 2006.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, as this matter is being returned to obtain outstanding VA treatment records, the Board believes that a current evaluation of the Veteran's service-connected diabetes mellitus would prove helpful in adjudicating the merits of the claims.  A new and contemporaneous VA examination should therefore be administered to determine the manifestations and level of severity associated with the Veteran's claimed diabetes mellitus.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records from the Tennessee Valley Healthcare System - Nashville Campus, in Nashville, Tennessee, for the period from August 2007 to the present.

2.  The Veteran should then be scheduled for a VA examination to assess the current level of severity of his service-connected diabetes mellitus.  The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate that a review of the claims file was conducted in his/her examination report.  Any testing deemed necessary should be performed and reported in detail.

Following a physical examination, personal interview, and review of the complete record, the examiner should state whether the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus requires a restricted diet; whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, identify the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, identify the frequency.

The examiner is also asked to identify any additional complications associated with the Veteran's service-connected diabetes mellitus.  

A complete rationale should be provided with any opinion rendered.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

